PER CURIAM
Defendant was convicted of criminal contempt of court for failing to pay child support. ORS 33.065. The trial court imposed a six-year term of probation. On appeal, defendant argues that the maximum term of probation for his crime is five years, ORS 137.010(4), and that the trial court’s imposition of a six-year term constitutes error apparent on the face of the record under ORAP 5.45. The state concedes that the court plainly erred and that the case should be remanded for resentencing. We agree that the error is apparent on the face of the record and, given the gravity of the error and the state’s concession, exercise our discretion to correct it.
Remanded for resentencing; otherwise affirmed.